Exhibit 10.87

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) between VCG Holding Corp., a
Colorado corporation (“VCGH”), and MICHEAL OCELLO, the President of VCGH
(hereinafter, the “President”), is effective as of the 4 day of December, 2008
(the “Effective Date”).

1. Employment Period. VCGH hereby agrees to employ and continue in its employ
the President, and the President hereby accepts such employment and agrees to
remain in the employ of VCGH, for the period commencing on the Effective Date
and ending on the fifth anniversary of such date (the “Employment Period”). This
Employment Agreement shall be automatically extended and renewed for one
(1) additional five (5) year period unless, at least ninety (90) days prior to
the last day of the Employment Period, VCGH or the President shall give written
notice to the other that the Employment Agreement shall not be extended and
renewed.

2. Duties.

(a) President’s Position and Duties. During the Employment Period, the
President’s position (including titles), authority and responsibilities with
respect to VCGH shall be similar to, but no less than, those held by the
President on the date hereof with such additions and modifications consistent
with responsibilities generally assigned to a President. The President’s
services shall primarily be performed at VCGH offices located at 1401
Mississippi, #10, Sauget, Illinois 62201 or within the City of East St. Louis,
Illinois. The location for the performance of the President’s primary duties
shall not be transferred outside of these locations without the President’s
consent, other than for normal business travel and temporary assignments. VCGH
acknowledges that the President wishes to be nominated for election to the Board
of Directors of VCGH (the “Board”) on an annual basis during the Term. The
President agrees to comply with all lawful directions that have been
communicated to the President by the Board.

(b) Full Time. The President agrees to devote his full business time to the
business and affairs of VCGH and to use his best efforts to perform faithfully
and efficiently the responsibilities assigned to him hereunder to the extent
necessary to discharge such responsibilities, except for: (i) services on
corporate, civic or charitable boards or committees that do not materially
interfere with the performance of the President’s responsibilities hereunder;
(ii) periods of vacation and sick leave to which he is entitled under this
Agreement and VCGH’s policies; and (iii) the management of his personal
investments and affairs. During the Employment Period, the President shall be
permitted to engage in any outside business activity and provide counsel and
advice to any individual, corporation or other business enterprise, provided
that (A) the President shall not violate Section 8(c), and (B) such activity and
counsel shall not materially interfere with the President’s performance of the
President’s responsibilities hereunder. The President agrees not to commit any
act or omit to take any action that constitutes a breach of fiduciary duty owed
by the President to VCGH pursuant to applicable law or that constitutes a
conflict of interest with VCGH.

3. Compensation During the Employment Period.

(a) Base Salary. During the Employment Period, the President shall receive a
base salary of Seven Hundred Thousand Dollars ($700,000.00) per calendar year,
payable at a bi-weekly rate of Twenty-Nine Thousand One Hundred Sixty-Six and
66/100 Dollars ($29,166.66) (the “Base Salary”). The Base Salary shall be
reviewed at least once every twenty-four (24) months and may be increased at any
time and from time to time by action of the Board or the Compensation Committee
of the Board (the “Compensation Committee”). Any increase in the Base Salary
shall not serve to limit or reduce any other obligation of VCGH hereunder and,
after any such increase, the Base Salary shall not be reduced. For purposes of
calculating the President’s compensation in the event of his termination of
employment with VCGH for any reason other than Cause (as defined below), the
Base Salary amount shall be defined

 

      [INITIALED: KS, MO]



--------------------------------------------------------------------------------

as Seven Hundred Thousand Dollars ($700,000.00) or any higher amount paid the
President at the time of said termination of employment and approved by the
Board or the Compensation Committee plus the highest bonus amount paid to the
President in the three (3) years prior to his termination of employment.

(b) Additional Compensation. In addition to the Base Salary, the President shall
be entitled to participate as a beneficiary of any deferred compensation plan
that may be in effect from time to time and in amounts commensurate with the
President’s responsibilities and agreed to by the Board or Compensation
Committee.

(c) Variable Universal Life Policy. During the Employment Period, VCGH shall
pay, when due, all premiums on a variable universal life policy, which has been
approved by the Board or the Compensation Committee and owned by the President
(the “Variable Universal Life Policy”).

(d) Long-Term Care Policy. During the Employment Period, VCGH shall pay, when
due, all premiums on a long-term care policy, which has been approved by the
Board or the Compensation Committee and owned by the President (the “Long-Term
Care Policy”).

(e) Disability Insurance Policy. During the Employment Period, VCGH shall pay,
when due, all premiums on a disability insurance policy which has been approved
by the Board or the Compensation Committee and owned by the President (the
“Disability Insurance Policy”).

(f) Benefit, Incentive and Savings Plans. The President and/or his Family (as
defined below), as the case may be, shall be entitled to participate in or
receive benefits under any employee benefit plan, arrangement, perquisite and
incentive and savings plans and programs that may be in effect from time to time
during the Employment Period and made available to VCGH’s employees
(collectively, the “Benefit Plans”), including but not limited to, each
qualified or non-qualified retirement, thrift, 401(k), profit sharing, bonus or
stock option plan, group life insurance and accidental death plan, group health
and dental insurance plan, disability plan, travel accident insurance plan, and
any other welfare or fringe benefit plan, subject to and on a basis consistent
with the terms, conditions and overall administration of each such Benefit Plan
and which the President or his Family is or may be a participant at levels and
in amounts commensurate with the President’s responsibilities and approved by
the Board or the Compensation Committee. For purposes of this Agreement,
“Family” means the President’s parents, siblings, spouse, children and
grandchildren.

(g) Fringe Benefits. During the Employment Period, the President shall be
entitled to additional fringe benefits, including a leased automobile and
related expenses as well as the use of a company-issued credit card, club
memberships and related expenses in accordance with the policies of VCGH as may
be in effect from time to time and as approved by the Board or the Compensation
Committee (the “Additional Fringe Benefits”).

(h) Vacation. During the Employment Period, the President shall be entitled to
no less than four (4) weeks paid vacation per year in accordance with the
policies of VCGH as in effect from time to time. The President shall be paid for
all vacation time not taken during the relevant calendar year. Said payment, if
any, shall be paid no later than January 15 of the following calendar year.
Vacation time shall not carry over from one calendar year to the next. Vacation
time may be increased as approved by the Board or Compensation Committee.

(i) Expense Reimbursement. During the Employment Period, the President shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the President in accordance with the policies and practices of VCGH in effect
from time to time.

 

   2    [INITIALED: KS, MO]



--------------------------------------------------------------------------------

(j) Certain Changes. Nothing herein shall be construed to prevent VCGH from
amending, altering, eliminating or reducing any Benefit Plan or any of its other
plans, benefits or programs so long as the President continues to have the right
to receive compensation and benefits reasonably equivalent to (but in any event
no less favorable to the President than) those referenced in Sections 3(b)
through (i).

4. Termination.

(a) Death. This Agreement shall terminate automatically upon the President’s
death.

(b) Disability. VCGH may terminate this Agreement and the President’s employment
with VCGH after having established the President’s Disability (as defined
below), by giving to the President written notice of its intention to terminate
his employment. The President’s employment with VCGH shall terminate effective
on the ninetieth day after the President’s receipt of such notice (the
“Disability Effective Date”).

(i) “Disabled” and “Disability” shall mean that the President will be deemed to
be disabled upon the earlier of:

(A) the end of a six (6) consecutive month period, or an aggregate period of
nine (9) months out of any consecutive twelve (12) months, during which, by
reason of physical or mental injury, illness or disease determined by a licensed
and reputable physician selected by the Board, and as to whom the President has
no reasonable basis for objection, the President has been unable to perform
substantially all of the President’s duties under this Agreement; or

(B) the date that a licensed and reputable physician selected by the Board, and
as to whom the President has no reasonable basis for objection, determines in
writing that the President will, by reason of physical or mental injury, illness
or disease, be unable to perform substantially all of the President’s duties
under this Agreement on a regular and continuous basis for a period of at least
six (6) consecutive months.

If any question arises as to whether the President is Disabled, upon reasonable
request therefore by the Board, the President shall submit to a reasonable
medical examination for the purpose of determining the existence, nature and
extent of any such Disability. Any and all costs associated with such medical
examination shall be paid in full by VCGH.

(c) Cause. VCGH may terminate the President’s employment for “Cause” if at least
66 2/3% of the members of the Board determine that “Cause” exists. For purposes
of this Agreement, “Cause” means:

(i) conviction of, or a plea of nolo contendre to, a felony, solely with respect
to conduct unrelated to the operation of VCGH’s business;

(ii) the President’s willful breach of any material provision of this Agreement
or habitual absence from work;

(iii) unlawful conduct or willful misconduct, solely with respect to conduct
related to the operation of VCGH’s business but excluding conduct that is
exercised in the good faith, reasonable judgment of the President and consistent
with the customary and ordinary course of operation of VCGH’s clubs;

 

   3    [INITIALED: KS, MO]



--------------------------------------------------------------------------------

(iv) violation of applicable state or federal securities laws;

(v) misappropriation of VCGH funds or embezzlement in a manner that violates
VCGH’s policies and procedures regarding the incurrence or reimbursement of
business expenses; or

(vi) the President’s willful failure or refusal to follow the lawful directives
of the Board or to perform the duties of his position in any material respect.

If VCGH asserts subparts (iii) or (vi) as Cause for the President’s termination,
VCGH must provide the President with written notice of each alleged violation
and a statement providing the specific reasons for VCGH’s intention to terminate
the President’s employment for Cause. The President, together with his counsel,
shall have the opportunity to be heard before the Board regarding the actions or
inactions specified in the written notice. The President shall have thirty
(30) days from the date of receipt of such notice from VCGH to cure such default
before the President can be terminated for Cause pursuant to subpart (iii) or
(vi).

(d) Good Reason. The President may terminate his employment for Good Reason
within thirty (30) days of the occurrence of any such Good Reason event except
for a Change of Control (as defined below), in which case the President may
terminate his employment for Good Reason within nine (9) months of the
occurrence of a Change of Control. For purposes of this Agreement, “Good Reason”
means the determination by the President that any one or more of the following
have occurred:

(i) without the express written consent of the President, any material adverse
change(s) in, or reduction of, any of the duties, authority, or responsibilities
of the President which is (are) inconsistent in any substantial respect with the
President’s position, authority, duties, or responsibilities as contemplated by
Section 2;

(ii) any willful failure by VCGH to comply with any of the material provisions
of this Agreement;

(iii) VCGH notifies the President that it will not renew the Employment Period
upon the expiration of the initial term pursuant to Section 1 of this Agreement;

(iv) any failure by VCGH to obtain the assumption and agreement to perform this
Agreement by a successor; or

(v) a “Change of Control,” which shall be deemed to have occurred if:

(A) any “Person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), is or becomes
the “beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of VCGH representing fifteen percent
(15%) or more of the combined voting power of VCGH’s then outstanding voting
securities (other than VCGH, any trustee or other fiduciary holding securities
under an employee benefit plan of VCGH, or any Person who on the Effective Date
is the beneficial owner, directly or indirectly, of securities of VCGH
representing fifteen percent (15%) or more of the combined voting power of
VCGH’s then outstanding voting securities);

(B) during any period of twenty-four (24) consecutive months, individuals, who
at the beginning of such period constitute the Board, and any new director whose
election by the Board, or whose nomination for election by VCGH’s shareholders,
was approved by the Board or the Board’s Governance and Nominating Committee
(other than in connection with a contested election), cease for any reason to
constitute at least a majority of the Board;

 

   4    [INITIALED: KS, MO]



--------------------------------------------------------------------------------

(C) the shareholders of VCGH approve (I) a plan of complete liquidation of VCGH
or (II) the sale or other disposition by VCGH of all or substantially all of
VCGH’s assets unless the acquirer of the assets or its board of directors shall
meet the conditions for a merger or consolidation in subparagraphs (D)(I) or
(D)(II) below; or

(D) the consummation of a merger or consolidation of VCGH with any other entity
other than:

(I) a merger or consolidation which results in the voting securities of VCGH
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the surviving entity’s outstanding voting securities immediately after such
merger or consolidation; or

(II) a merger or consolidation which would result in the directors of VCGH (who
were directors immediately prior thereto) continuing to constitute more than
fifty percent (50%) of all directors of the surviving entity immediately after
such merger or consolidation.

In this subpart (D), “surviving entity” shall mean only an entity in which all
of VCGH’s shareholders immediately before such merger or consolidation
(determined without taking into account any shareholders properly exercising
appraisal or similar rights) become shareholders by the terms of such merger or
consolidation, and the phrase “directors of VCGH (who were directors immediately
prior thereto)” shall include only individuals who were directors of VCGH at the
beginning of the twenty-four (24) consecutive month period preceding the date of
such merger or consolidation.

If the President asserts subpart (i) or (ii) as Good Reason for the President’s
termination, the President must provide VCGH with written notice of such alleged
violation and a statement providing the specific reasons for the President’s
intention to terminate the President’s employment for Good Reason. VCGH shall
have thirty (30) days from the date of receipt of such notice from the President
to cure such default before the President may terminate his employment for Good
Reason pursuant to subpart (i) or (ii).

(e) Notice of Termination. Any termination of the President’s employment by VCGH
for Cause or by the President for Good Reason shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 13(b).
Any termination by VCGH due to Disability shall be given in accordance with
Section 4(b).

For purposes of this Agreement, a “Notice of Termination” means a written notice
which:

(i) indicates the specific termination provision in this Agreement being relied
upon;

(ii) sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the President’s employment under the
provision so indicated and if Cause is alleged to exist pursuant to
Section 4(c), the facts and circumstances claimed to provide a basis for
alleging that President’s cure was ineffective; and

(iii) specifies the Date of Termination (defined below).

 

   5    [INITIALED: KS, MO]



--------------------------------------------------------------------------------

(f) Date of Termination. “Date of Termination” means the date of transmission of
the Notice of Termination or any later date specified therein, as the case may
be; provided that:

(i) if the President’s employment is terminated due to the President’s death,
the Date of Termination shall be the date of death;

(ii) if the President’s employment is terminated due to Disability, the Date of
Termination is the Disability Effective Date;

(iii) if the President’s employment is terminated by VCGH without Cause, or for
Cause pursuant to Section 4(c)(i) or (iii), or for any reason other than Death
or Disability, or by the President for Good Reason pursuant to Section 4(d)(iii)
or (iv), the Date of Termination is the date on which VCGH notifies the
President, or the President notifies VCGH, respectively, of such termination;
and

(iv) if the President’s employment is terminated by VCGH for Cause pursuant to
Section 4(c)(ii) or (iv) or by the President for Good Reason under
Section 4(d)(i) or (ii), the Date of Termination is the date of expiration of
the thirty (30) day cure period if no cure has been effected by the President or
VCGH; and VCGH or the President, as the case may be, so notified the other party
in writing that it has not cured such conduct and specifies the deficiency in
such cure.

5. Obligations of VCGH upon Termination of Employment. Other than as
specifically set forth or referenced in this Agreement, the President shall not
be entitled to any compensation or benefits on or after the Date of Termination.

(a) Death. If the President’s employment is terminated by reason of the
President’s death, this Agreement shall terminate without further obligations by
VCGH to the President’s heirs and/or legal representatives, except that:

(i) Base Salary will continue to be paid in bi-weekly payments for a period of
one (1) year beginning on the Date of Termination;

(ii) health insurance coverage for the President’s Family will be continued for
a period of three (3) years from the Date of Termination and VCGH shall pay,
monthly when due, all premiums therefore; provided, however, this period of
company-subsidized continued health insurance coverage shall not extend the
period for which each of the President’s “qualified beneficiaries” (as such term
is defined in 26 U.S.C. Section 4980B(g)(1) and 29 U.S.C. Section 1167(3))
(“Qualified Beneficiaries”) are eligible for “COBRA Coverage” (that is, the
health insurance coverage required to be offered pursuant to the Consolidated
Budget Reconciliation Act of 1985, as amended, 26 U.S.C. Section 4980B, et seq.,
and 29 U.S.C. Sections 1162 through 1167 or pursuant to applicable state law of
similar intent); and

(iii) all other benefits and obligations of VCGH to which the President is
entitled and which, as of the Date of Termination, are accrued and unpaid, shall
be paid in accordance with the terms hereunder or under the terms of the
applicable Benefit Plan.

(b) Disability. If the President’s employment is terminated by reason of the
President’s Disability, the President shall be entitled to receive the following
compensation and benefits after the Date of Termination:

(i) Base Salary will continue to be paid in substantially equal bi-weekly
amounts for a period of one (1) year beginning on the Date of Termination;
provided, however, that (A) the total amount of salary and other compensation
and benefits described in this Section (d) that are paid during the first six
(6) months following the Date of Termination shall not exceed the lesser of

 

   6    [INITIALED: KS, MO]



--------------------------------------------------------------------------------

(I) two (2) times the annual compensation paid to the President for the calendar
year prior to the year containing the Date of Termination, or (II) two (2) times
the annual compensation limit under Section 401(a)(17) of the Internal Revenue
Code of 1986, as amended (the “Code”) as in effect for the calendar year prior
to the year containing the Date of Termination, (B) the difference between the
amounts due under this Subsection (d) during the first six (6) months following
the Date of Termination and the amount actually paid during the first six
(6) months following the Date of Termination shall be paid in a single lump sum
cash payment on the first business day after the end of the first six (6) month
period, and (C) thereafter Base Salary and other compensation and benefits
described in this Subsection (d) will continue to be paid as indicated in this
Subsection (d);

(ii) health insurance coverage for the President and the President’s Family will
be continued for a period of three (3) years from the Date of Termination and
VCGH shall pay, monthly when due, all premiums therefore; provided, however,
that this period of company-subsidized continued health insurance coverage shall
not extend the period for which the President and each of the President’s
Qualified Beneficiaries are eligible for COBRA Coverage;

(iii) Disability benefits, if any, at least equal to those then provided by VCGH
to disabled employees and/or their families and, further, if required by the
policy, VCGH shall make the required premium payments, monthly when due, toward
the Disability Insurance Plan owned by the President for a period of three
(3) years from the Date of Termination;

(iv) VCGH shall pay the balance of all premiums due and owing for the Long-Term
Care Policy; such premiums shall be paid annually when due; and

(v) all other benefits and obligations of VCGH accrued and unpaid hereunder or
under the terms of any applicable Benefit Plan which is in effect on the day
before the Date of Termination or as otherwise provided in this Agreement shall
be paid to the President in accordance with the terms of such Benefit Plan.

(c) Cause; Without Good Reason. If the President’s employment is terminated for
Cause or if the President terminates his employment without Good Reason, VCGH
shall pay to the President his Base Salary (not including any bonus amount)
through the Date of Termination. VCGH shall have no further obligations to the
President under this Agreement.

(d) Good Reason; Other Than for Cause, Death or Disability. If VCGH terminates
the President’s employment other than for Cause, death or Disability, or the
President terminates his employment for Good Reason:

(i) VCGH shall pay to the President in a lump sum in cash within thirty
(30) days after the Date of Termination the aggregate of the following amounts:

(A) if not theretofore paid, the President’s Base Salary (not including any
bonus amount) through the Date of Termination;

(B) three (3) times the President’s annual Base Salary; and

(C) all costs and expenses paid or incurred by the President prior to the Date
of Termination which would have been payable under Section 3(h) if his
employment had not terminated upon submission by the President of supporting
documentation; provided, however, that the President’s request for such
reimbursement must be made by the last day of the calendar year following the
year in which the Date of Termination occurred and VCGH makes such reimbursement
payments no later than the last day of the second calendar year following the
year in which the Date of Termination occurred.

 

   7    [INITIALED: KS, MO]



--------------------------------------------------------------------------------

(ii) Until the earlier of the third anniversary of the Date of Termination or
the date the President accepts other employment, VCGH shall provide to the
President at VCGH’s expense:

(A) coverage under VCGH’s health, disability, dental, group life and accidental
death, travel accident insurance plans and programs in accordance with the
coverage in effect immediately prior to the Date of Termination; provided,
however, that this period of company-subsidized continued health insurance
coverage shall not extend the period for which the President and each of the
President’s Qualified Beneficiaries are eligible for COBRA Coverage;

(B) payment of monthly health club dues to said club for a period of three
(3) years; and

(C) payment of premiums, monthly when due, for the Disability Insurance Policy
owned by the President for a period of three (3) years; and provided, however,
that the President agrees to promptly notify VCGH that he has accepted other
employment;

(iii) VCGH shall pay the balance of all premiums due and owing for the
President’s Long Term Care Policy and Variable Universal Life Policy. VCGH shall
pay all of the premiums due and owing in one lump sum during the calendar year
in which the Date of Termination occurs;

(iv) Options granted to the President under VCGH’s stock option plans (the
“Stock Option Plans”), which options have been granted for more than six
(6) months prior to the Date of Termination, shall become fully and immediately
vested and exercisable and the President shall have a period of one hundred
eighty (180) days following the Date of Termination (but in no event past the
expiration of the term of the option grant) to exercise all options granted
under the Stock Option Plans then exercisable or which become exercisable
pursuant to this clause (iv) so long as permitted by the applicable stock option
plans. In the event the President is age fifty-two (52) or older on the Date of
Termination, he will be treated as a retiree under the Stock Option Plans, which
will enable the President to vest in and exercise stock options theretofore
granted thereunder, at the election of the President, in the manner described in
the immediately preceding sentence, or for a period of up to five years after
the Date of Termination (but in no event past the expiration of the term of the
option grant);

(v) The President may continue to use the automobile, which has been leased by
VCGH and which is in the President’s possession on the Date of Termination,
until the earlier of the end of the lease term or the third anniversary of the
Date of Termination. As of the Date of Termination, all expenses related to such
leased automobile, including but not limited to repairs, maintenance, gasoline,
insurance, and associated expenses, shall be the sole responsibility of the
President;

(vi) If any of the benefits below exist at the time, credit shall be given for
three (3) years of service (in addition to actual service) and for three
(3) years of attained age to be added to the President’s actual age for purposes
of computing any service and age-related benefits for which the President is
eligible under the plans and programs of VCGH including, but not limited to, any
retirement plan (including any successor plan thereto in which the President is
a participant), any deferred compensation plan, any retiree medical plan, and
additional Stock Option Plans; and

(vii) If it is determined that any payment or distribution by VCGH to the
President pursuant to Section 5(d) (determined without regard to any additional
payments required pursuant to this sentence) (a “Payment”) would be subject to
the excise tax imposed by Section 4999 of the Code, or any interest or penalties
are incurred by the President with respect to such excise

 

   8    [INITIALED: KS, MO]



--------------------------------------------------------------------------------

tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the President
shall be entitled to receive with respect to each Payment an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by the President of
all taxes (including any interest or penalties imposed with respect to such
taxes), including, without limitation, any income taxes (and any interest and
penalties imposed with respect thereto) and Excise Tax imposed upon the Gross-Up
Payment, the President retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payments.

(e) The President’s Obligation to Execute A General Release. In the event that
the President’s employment with VCGH is terminated for any reason, VCGH’s
obligation to pay the President any amounts under this Section 5 shall be
conditioned upon the President (or his estate or beneficiary, as applicable)
first executing a valid waiver and release of all claims that the President may
have against VCGH, whether known or unknown, (which waiver and release of all
claims shall contain appropriate carve outs for amounts payable pursuant to this
Agreement and any rights the President may have under any VCGH benefit plans or
programs.

6. Repayment of Loans. In the event of the President’s termination of employment
for any reason, including for Cause, VCGH shall, at the President’s election,
promptly pay all outstanding loans VCGH owes to the President and his Family,
including all principal and accrued interest, consistent with the other terms
and conditions contained in said loans and accompanying documentation or issue
to the President, with his approval, the number of shares of common stock of
VCGH determined by dividing (a) the outstanding principal and interest owed to
the President by (b) fifty percent (50%) of the last sale price of VCGH’s common
stock on the Date of Termination.

7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the President’s continuing or future participation in any Benefit Plan, Stock
Option Plan or any other benefit, bonus, incentive or other plan or program
provided by VCGH and for which the President may qualify, nor shall anything
herein limit or otherwise affect such rights as the President may have under any
stock option or other agreement with VCGH or any of its affiliated companies.
Except as otherwise provided herein, amounts which are vested benefits or which
the President is otherwise entitled to receive under any plan or program of VCGH
at or subsequent to the Date of Termination shall be payable in accordance with
such plan or program.

8. Confidential Information, Non-Competition and Non-Disparagement.

(a) During the Term of Employment and at all times thereafter, the President
shall not, except as may be required to perform his duties hereunder or as
required by applicable law (so long as the President provides VCGH with advance
notice of such requirement under law to make disclosures and cooperates with
VCGH to limited such disclosure to the maximum extent permitted except that said
notice shall not be required in the event of an instruction given to President
by any federal, state or local law enforcement officer or government attorney
working in conjunction with said federal, state or local law enforcement
officer), disclose to others or use, whether directly or indirectly, any
Confidential Information regarding VCGH. “Confidential Information” shall mean
information about VCGH, its subsidiaries and affiliates, and their respective
clients and customers that is not available to the general public and that was
learned by the President in the course of his employment by VCGH, including
(without limitation) (i) any proprietary knowledge, trade secrets, ideas,
processes, formulas, cell lines, sequences, developments, designs, assays and
techniques, data, formulae, and client and customer lists, including so-called
“VIP lists,” and all papers, résumés, records (including computer records),
(ii) information regarding plans for research, developments, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers,
(iii) information regarding the skills and

 

   9    [INITIALED: KS, MO]



--------------------------------------------------------------------------------

compensation of other employees of VCGH, and (iv) the documents containing such
Confidential Information. The President acknowledges that such Confidential
Information is specialized, unique in nature and of great value to VCGH, and
that such information gives VCGH a competitive advantage.

(b) The President agrees and understands that VCGH has received, and in the
future will receive, from third parties confidential or proprietary information
(“Third Party Information”) subject to a duty on VCGH’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the Employment Period and thereafter, the President will hold
Third Party Information in the strictest of confidence and will not disclose (to
anyone other than VCGH personnel who need to know such information in connection
with their work for VCGH), or use, except in connection with any work for VCGH,
Third Party Information unless expressly and specifically authorized to do so
prior to any proposed disclosure by an executive officer of VCGH.

(c) During the Employment Period and for a period of one (1) year following the
Date of Termination of the President’s employment by VCGH for Cause or by
President without good reason (the “Restriction Period”), the President shall
not, directly or indirectly, in any manner or capacity (e.g., as an advisor,
principal, agent, partner, officer, director, shareholder, employee, member of
any association or otherwise) engage in, work for, consult, provide advice or
assistance or otherwise participate in any activity which is competitive with
the business of VCGH (“Competing Business”) within a twenty-five (25) mile
radius of each nightclub owned or operated by VCGH or any of its affiliates
during the Employment Period or on the Date of Termination. “Competing Business”
is defined as the business of offering live adult entertainment to the public in
a nightclub setting.

(d) During the Restriction Period the President shall not, in any manner or
capacity, solicit, attempt to solicit, encourage, or assist or encourage another
person to solicit, attempt to solicit or encourage, for third-party employment
any current or former employee or entertainers of VCGH or an affiliate, without
the prior written consent of VCGH or subsidiary employer, unless a period of six
(6) months has elapsed from the date that such employee was employed by VCGH or
affiliate.

(e) During the Employment Period and at any time thereafter, neither the
President nor VCGH shall, directly or indirectly, engage in any conduct or make
any statement, whether in commercial or noncommercial speech, disparaging or
criticizing in any way VCGH or any of its affiliates, officers, directors,
employees, partners, agents, representatives or vendors, or the President,
respectively. In addition, neither the President nor VCGH shall engage in any
other conduct or make any other statement that could be reasonably expected to
impair the goodwill of any of the other.

(f) The President and VCGH acknowledge and agree that the provisions of this
Agreement are reasonable; that, if the President or VCGH fails to perform,
observe or discharge any of his or its obligations under this Agreement, no
remedy at law will provide adequate relief to the other party and, upon the
President’s or VCGH’s threatened or actual breach of Section 8, VCGH or the
President, as the case may be, shall be entitled to seek injunctive and/or
equitable relief in a court of competent jurisdiction; and that the issuance of
an injunction (without the requirement of posting bond) to enforce the
provisions of this Agreement will not prevent the President from earning a
livelihood. The covenants contained in this Agreement constitute a series of
separate covenants. If, in any judicial or administrative proceeding, a court or
administrative body shall hold that any of the covenants set forth in this
Agreement exceed the time, geographic, or occupational limitation permitted by
applicable law, the President and VCGH agree that the covenant shall then be
reformed or “blue penciled” to the maximum time, geographic, or occupational
limitations permitted by law. If the President or VCGH, directly or indirectly
violates any provision of this Agreement, VCGH or the President, as the case may
be, will be entitled, in addition to such other relief as may be appropriate, to
a temporary restraining order and an injunction

 

   10    [INITIALED: KS, MO]



--------------------------------------------------------------------------------

(without the requirement of posting a bond) against the other party and any
person or entity acting on the President’s or VCGH’s behalf, restraining the
President, VCGH or such other person or entity from violating any of the
provisions of this Agreement. To the extent permitted by law, the President and
VCGH irrevocably waives any defense that he or it might have based on the
adequacy of a remedy at law which might have be asserted as a bar to such remedy
of specific performance or injunctive relief. In addition to any injunctive or
other equitable relief to which VCGH or the President may be entitled, VCGH and
President will have the right to recover any and all damages of whatever nature
or kind resulting from the other party’s breach of this Agreement. The
prevailing party in any action to enforce the provisions of this Agreement shall
receive an award of any and all costs and expenses incurred in such action
including, but not limited to, reasonable attorneys’ fees. The restrictions set
forth in Section 8 shall automatically be extended for any period of time during
which the President is deemed to have breached his or its obligations under
Section 8.

(g) In the event that the President’s employment with VCGH is terminated for any
reason, including resignation for any reason, the President (or his estate or
legal representative, as the case may be) shall be obligated to immediately
return all property of VCGH in his (or their) possession as of the date of
termination of employment, including, but not limited to, (i) cell phones,
personal computers or other electronic devices, computer tapes, disks and other
media (and all copies) provided by VCGH; (ii) all memoranda, notes, records,
files or other documentation or information (in whatever form or media), whether
made or compiled by the President alone or in conjunction with others
(regardless of whether such persons are employed by VCGH); (iii) all proprietary
or other Confidential Information of VCGH (originals and all copies) that is in
the President’s control or possession (or that of his estate or legal
representative, as the case may be); and (iv) any and all other property of VCGH
that is in the President’s control or possession (or that of his estate or legal
representative, as the case may be), whether directly or indirectly.
Notwithstanding the foregoing, the President or his legal representative shall
have the right to remove (subject to the terms of VCGH’s information retention
policy then in effect, if any and if applicable) all purely personal data stored
on any computer or telephone owned by VCGH but used by the President.

10. Resolution of Disputes. The President and VCGH agree that all disputes
between President and VCGH shall be heard and tried in the Circuit Court of St.
Clair County, Illinois. Both parties hereby waive any claim that the Circuit
Court of St. Clair County, Illinois is not the appropriate venue or an
inconvenient forum. The prevailing party in the litigation shall receive from
the other party payment of his/its attorney fees and costs incurred with respect
to such litigation.

11. Successors.

(a) This Agreement is personal to the President and without the prior written
consent of VCGH shall not be assignable by the President. This Agreement shall
inure to the benefit of and be enforceable by the President’s heirs and legal
representatives.

(b) This Agreement shall inure to the benefit of and be binding upon VCGH and
its successors. VCGH shall require any successor to all or substantially all of
the business and/or assets, whether direct or indirect, by purchase, merger,
consolidation, acquisition of stock, or otherwise, by an agreement in form and
substance satisfactory to the President, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent as VCGH would
be required to perform if no such succession had taken place.

12. Amendment; Waiver. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and may be amended, modified
or changed only by a written instrument executed by the President and VCGH. No
provision of this Agreement may be waived except by a writing executed and
delivered by the party sought to be charged. Any such written waiver will be
effective only with respect to the event or circumstance described therein and
not with respect to any other event or circumstance, unless such waiver
expressly provides to the contrary.

 

   11    [INITIALED: KS, MO]



--------------------------------------------------------------------------------

13. Compliance with Section 409A. Certain payments hereunder that become payable
under this Agreement on account of termination of the President’s employment are
considered “deferred compensation” within the meaning of Code Section 409A and
related Treasury Regulations promulgated thereunder and other government
guidance issued with respect thereto (“Section 409A”) and are therefore subject
to the rules under Section 409A. As a result, and to the extent applicable, the
terms of this Agreement, as it may be amended from time to time, shall be
interpreted and administered in accordance with Section 409A and VCGH shall, in
good faith, take such reasonable actions as may be necessary to cause this
Agreement to comply with the applicable requirements of Section 409A.

Specifically, if the President is a “specified employee” within the meaning of
Code Section 409A(2)(B)(i) and the Treasury Regulations issued thereunder, and
will receive payment of deferred compensation that in total will be greater than
two (2) times the lesser of (a) the President’s total compensation earned in the
calendar year before the calendar year in which his Date of Termination occurs
or (b) the maximum annual compensation limit under Code Section 401(a)(17) (as
in effect in the year containing the Date of Termination), and that does not
otherwise satisfy an exception to the application of Section 409A, then, if the
Agreement does not already provide a payment schedule that complies with the
rules under Section 409A applicable to specified employees, payments of deferred
compensation to the President shall be made as follows: (i) a lump sum payment
equal to the total amount that would have been paid in the first six months
following the President’s Date of Termination will be paid as soon as
administratively practicable following the date that is six (6) months after the
date of the President’s termination of employment or, if earlier, the date of
the President’s death and (ii) any remaining payments shall be paid in
accordance with the otherwise applicable terms of this Agreement.

Notwithstanding anything herein to the contrary, if the Board determines that
the President would be subject to the immediate and additional taxes imposed on
certain deferred compensation arrangements pursuant to Section 409A as a result
of any provision of this Agreement, such provision shall be deemed amended to
the minimum extent necessary to avoid application of such taxes. The Board shall
determine the nature and scope of such amendment. No consent by the President to
such amendment shall be required; provided, however, that the Board shall
promptly communicate to the President the required change and the reason
therefore. VCGH shall consult with its legal counsel and tax accountants in good
faith regarding the implementation of the provisions of this Section 13, which
shall be done only in a manner that is reasonably acceptable to the senior
executives of the Company; provided, however, that none of VCGH, any subsidiary
or any of its employees or representatives shall have any liability to the
President with respect thereto.

14. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Illinois, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.

 

   12    [INITIALED: KS, MO]



--------------------------------------------------------------------------------

(b) All notices and other communications hereunder shall be in writing; shall be
delivered by hand delivery to the other party or mailed by registered or
certified mail, return receipt requested, postage prepaid; shall be deemed
delivered upon actual receipt; and shall be addressed as follows:

if to the President:

Micheal Ocello

and

Lawrence R. Goldberg

Goldberg Wehrle LLC

851 N. Spoede Road, Suite 200

St. Louis, MO 63141

if to VCGH:

VCG Holding Corp.

390 Union Boulevard, Suite 540

Lakewood, CO 80228

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

(c) Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction will, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction will
not invalidate or render unenforceable such provision in any other jurisdiction.

(d) This Agreement may be executed in counterparts. Each and every counterpart
shall, for all purposes, be deemed an original, but all such counterparts
together shall constitute one and the same instrument.

(e) The failure by a party to exercise a right or demand strict performance of
an obligation such as payment of interest under this Agreement, shall not
constitute a waiver of such right in the future.

(f) The headings of each section of this Agreement are solely for the
convenience of reference and they shall be of no force or effect in interpreting
the substance of each such section.

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date first set forth above.

 

VCG HOLDING CORP.:       THE PRESIDENT: By:   /s/ Kenton Sieckman       /s/
Micheal L. Ocello Title: Compensation Committee Chair.       MICHEAL OCELLO

 

   13    [INITIALED: KS, MO]